DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claims 4 and 17 state the following limitation: “the velocity comprises an averaged plateau velocity of the piston during the associated body component movement”.  The specification does not provide a definition of the term “average plateau velocity”.  Nor does the specification provide a benefit for performing the determining during/or of the ‘average plateau velocity’.  Therefore, the examiner is interpreting this language in the broadest reasonable terms to be ‘during a predetermined period of time of piston motion’.

Claim Objections
Claims 1, 6, 7, 12 and 16 are objected to because of the following informalities:  
Claim 1 Ln 4, please amend to --to cause [[the]] a respective actuator to--.
Claim 6 Ln 2-3, please amend to --while the respective hydraulic valve operable--.
Claim 7 Ln 1, please amend to --the respective hydraulic valve--.
Claim 12 Ln 2, please amend to --determine [[a]] the motion characteristic--.
Claim 16 Ln 2, please amend to --during [[the]] an associated body component--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-9, 13-20 and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muller; Thomas P. US 7120523 B2, hereinafter Muller.
Regarding claim 1, Muller discloses (Fig. 1, 2) a refuse collection vehicle (interpreted as intended use) comprising: 
a hydraulic pump (25, 27); 
multiple hydraulic actuators (11, 13, detailed depicted of these generally at Fig. 2 actuator (101)) each in hydraulic communication with the pump through a respective hydraulic valve (29, 31, 33…) operable to supply hydraulic power to cause the actuator to move a respective vehicle body component (Col 2 Ln 43-45), 
at least one of the actuators (101) comprising a hydraulic cylinder (103) containing a piston (121) carrying an internal cylinder seal (119) and separating an internal cylinder volume into two portions (123, 125), such that a potential leak path between the two portions is defined between the seal and an internal surface of the cylinder (Col 4 Ln 27-29); 
a sensor responsive to movement of the piston (Col 3 Ln 6-12); and 
a controller (“microprocessor”) connected to the sensor to receive a sensor signal indicating piston movement information during an associated body component movement (Col 4 Ln 10-15); 
wherein the controller is configured to 
determine a motion characteristic of the piston during a predetermined body component movement (Claim 1); 
compare the determined motion characteristic to a stored reference motion characteristic (Claim 4); and 
trigger an indication that the refuse collection vehicle is in need of service (Claim 1) in response to determining that a difference between the determined motion characteristic and the reference motion characteristic is greater than a predetermined value (Claim 4).
Regarding claim 2, Muller discloses (Fig. 1, 2) the motion characteristic comprises a length of time required for the piston to traverse a distance from a predetermined start point to a predetermined end point (Col 4 Ln 10-12 discloses the motion characteristic being determined from a ‘distance over time’ which fundamentally includes a start point and end point).
Regarding claim 3, Muller discloses (Fig. 1, 2) the motion characteristic comprises a velocity of the piston during the associated body component movement (Col 4 Ln 10-12 discloses the motion characteristic being determined from a ‘distance over time’ which fundamentally is velocity).
Regarding claim 4, Muller discloses (Fig. 1, 2) the velocity comprises an averaged plateau velocity of the piston during the associated body component movement (the term ‘averaged plateau velocity’ interpreted above as ‘during a predetermined period of time of piston motion’ is covered by Muller as Muller discloses in Col 4 Ln 10-15 the motion characteristic being determined from a ‘distance over time’ and ‘full strokes, partial strokes’ which fundamentally includes various predetermined period(s) of time).
Regarding claim 5, Muller discloses (Fig. 1, 2) the velocity comprises an average velocity of the piston over a predetermined span of positions (Col 4 Ln 10-15 discloses the motion characteristic being determined from a ‘distance over time’ and ‘full strokes, partial strokes’ which fundamentally includes various predetermined span of positions).
Regarding claim 7, Muller discloses (Fig. 1, 2) the hydraulic valve operable to supply hydraulic power to the hydraulic cylinder is an automated valve electrically controlled by a valve control signal to drive the automated valve to a determined open position during the associated body component movement (Col 3 Ln 28-60 states that the microprocessor computes values based upon the sensor inputs and develops control functions to automatically position implements/vehicle body components, this may only be done with the use of electrically controlled valves responsive to control signals from the microprocessor/controller).
Regarding claim 8, Muller discloses (Fig. 1, 2) the automated valve is configured to be held in the determined open position while the controller determines the motion characteristic of the piston (Col 4 Ln 10-15 states the recording of values from the sensors during component movement such as ‘full strokes, partial strokes’ which fundamentally requires the valve to be ‘held open’ in an open position during the determining).
Regarding claim 9, Muller discloses (Fig. 1, 2) the controller is configured to determine the motion characteristic of the piston as the piston moves toward a rod seal end of the cylinder (Col 4 Ln 10-15 discloses determining during ‘full strokes, partial strokes’, Col 4 Ln 56-58 states determining every 10-20 milliseconds which includes all stroke types including retraction and extension (piston moves towards rod seal).

Regarding claim 13, Muller discloses (Fig. 1, 2) a method of prompting service of a hydraulic cylinder on a refuse collection vehicle (interpreted as intended use), the method comprising: 
determining a motion characteristic (Col 4 Ln 10-15 states position, speed (position over time), acceleration; Claim 1) of the hydraulic cylinder (11, 13, detailed depicted of these generally at Fig. 2 actuator (101)) during a predetermined range of cylinder motion (Col 4 Ln 10-15, ‘full stroke’, ‘partial stroke’); 
comparing the determined motion characteristic to a reference motion characteristic associated with the hydraulic cylinder (Claim 4 “comparing…”); and
triggering an indication (Claim 1, “indicating a service requirement”) that the refuse collection vehicle is in need of service in response to determining that a difference between the determined motion characteristic and the reference motion characteristic is greater than a predetermined value.
Regarding claim 14, Muller discloses (Fig. 1, 2) the motion characteristic is determined during an associated movement of a body component of the vehicle (Claim 6 states ‘fluid system controlling movement of implement’ which the examiner has interpreted as the hydraulic cylinders are associated with the movement of a body component, Col 10 Ln 10-15 states the determining occurs during cylinder operation and therefore the associated movement of a body component).
Regarding claim 15, Muller discloses (Fig. 1, 2) the motion characteristic comprises a length of time required for a piston of the hydraulic cylinder to traverse a distance from a predetermined start point to a predetermined end point (Col 4 Ln 10-12 discloses the motion characteristic being determined from a ‘distance over time’ which fundamentally includes a start point and end point).
Regarding claim 16, Muller discloses (Fig. 1, 2) the motion characteristic comprises a velocity of a portion of the cylinder during the associated body component movement (Col 4 Ln 10-12 discloses the motion characteristic being determined from a ‘distance over time’ which fundamentally is velocity).
Regarding claim 17, Muller discloses (Fig. 1, 2) the velocity comprises an averaged plateau velocity of the piston during the associated body component movement (the term ‘averaged plateau velocity’ interpreted above as ‘during a predetermined period of time of piston motion’ is covered by Muller as Muller discloses in Col 4 Ln 10-15 the motion characteristic being determined from a ‘distance over time’ and ‘full strokes, partial strokes’ which fundamentally includes various predetermined period(s) of time).
Regarding claim 18, Muller discloses (Fig. 1, 2) the velocity comprises an average velocity of the cylinder portion over a predetermined span of positions (Col 4 Ln 10-15 discloses the motion characteristic being determined from a ‘distance over time’ and ‘full strokes, partial strokes’ which fundamentally includes various predetermined span of positions).
Regarding claim 19, Muller discloses (Fig. 1, 2) operating a hydraulic valve (29, 31, 33…) operable to supply hydraulic power (Col 2 Ln 43-45) to the hydraulic cylinder while the motion characteristic is determined (Claim 6 states ‘fluid system controlling movement of implement’ which the examiner has interpreted as the hydraulic cylinders are receiving fluid inducing cylinder movement, Col 10 Ln 10-15 states the determining occurs during cylinder operation and therefore while fluid is sent to the cylinder via the valve).
Regarding claim 20, Muller discloses (Fig. 1, 2) the motion characteristic is determined while the hydraulic cylinder is extended (Col 4 Ln 10-15 discloses determining during ‘full strokes, partial strokes’, Col 4 Ln 56-58 states determining every 10-20 milliseconds which includes all stroke types including retraction and extension).
Regarding claim 22, Muller discloses (Fig. 1, 2) the hydraulic cylinder is a lift cylinder connected to a lift arm of the refuse collection vehicle (at least cylinder (13) is identified as a lift cylinder in Col 2 Ln 35, the vehicle type was interpreted as intended use).
Regarding claim 23, Muller discloses (Fig. 1, 2) scheduling a service of the hydraulic cylinder in response to determining that the difference between the determined motion characteristic and the reference motion characteristic is greater than the predetermined value (Claim 1, 4 state that a “service requirement” is sent to an operator, Claim 8 states that the requirement may be sent to a ‘remote location’, Col 4 Ln 62 - Col 5 Ln 11 states upon service requirement indication, service may be scheduled).
Regarding claim 24, Muller discloses (Fig. 1, 2) comparing a measured pump flow rate to a baseline pump flow rate associated with the reference motion characteristic to determine flow degradation, and then adjusting the determined motion characteristic as a function of the determined flow degradation before comparing the determined motion characteristic to the reference motion characteristic (Col 4 Ln 21-33 states that pump performance is sensed/monitored to determine flow degradation/”deterioration”, Col 4 Ln 52-55 states that upon initiation, a ‘calibration’ occurs to establish a baseline before proceeding, Col 5 Ln 2-4 states that the pump performance (such as pressure or flow as is known by one of ordinary skill in the art) is part of the calibration at initiation before determining (continuous monitoring of piston position) takes place).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Muller, in view of Müller Sven et al. DE 102020209578 A1, hereinafter Sven.  Muller and Sven are considered analogous art to the claimed invention because the references are from the same field of endeavor as the claimed invention (hydraulic lifting devices); or the reference is reasonably pertinent to the problem faced by the inventor (monitoring degradation of cylinder performance).  MPEP2141.01(a) I.
Regarding claim 10, Muller discloses the claimed invention substantially as claimed, as set forth above for Claim 1 except fails to explicitly state that the controller is configured to determine the motion characteristic of the piston while the hydraulic valve operable to supply hydraulic power to the hydraulic cylinder is in a closed position and the cylinder piston is under a known applied axial load.
Sven discloses (Fig. 1, 2) a linear hydraulic actuator (1) comprising a cylinder (2), a piston (3) having an internal cylinder seal (depicted as a seal carried on the piston), a sensor (6) responsive to movement of the piston [0034], wherein the sensor is configured to:
determine a motion characteristic of the piston during a predetermined body component movement ([0034] states that the axial displacement of the piston is determined via the sensor (6)); 
compare the determined motion characteristic to a stored reference motion characteristic ([0037] states that the displacement is compared to a ‘predefined tolerances’); and 
trigger an indication that the refuse collection vehicle is in need of service in response to determining that a difference between the determined motion characteristic and the reference motion characteristic is greater than a predetermined value ([0037] states that if the motion characteristic is out of range, an alarm or machine shutdown is triggered);
wherein the sensor is configured to determine the motion characteristic of the piston while the hydraulic valve operable to supply hydraulic power to the hydraulic cylinder is in a closed position and the cylinder piston is under a known applied axial load ([0036] states that the determining may take place extension, retraction or a dwelling/holding position of the piston whereby a known load is held against gravity, [0037] states that the determining determines a position change during the dwelling/holding position fundamentally performed when the fluid controller/valve prevents fluid flow to/from the cylinder).
It would have been obvious to one of ordinary skill in the art to perform the determining during a load holding position in the device of Muller as taught by Sven as this is a known technique used in similar devices for determining cylinder performance/degradation.
Regarding claim 11, Muller fails to explicitly state that the controller is configured to determine the motion characteristic of the piston during a dwell portion of the associated body component movement.  The ‘dwell portion’ has been interpreted as a ‘no motion period’ for the piston.
Sven further discloses (Fig. 1, 2) the sensor is configured to determine the motion characteristic of the piston during a dwell portion of the associated body component movement ([0036] states that the determining may take place extension, retraction or a dwelling/holding position of the piston whereby a known load is held against gravity, [0037] states that the determining determines a position change during the dwelling/holding position fundamentally performed when the fluid controller/valve prevents fluid flow to/from the cylinder).

Claims 12 and 21 rejected under 35 U.S.C. 103 as being unpatentable over Muller.
Regarding claim 12, Muller discloses (Fig. 1, 2) the controller is configured to determine a motion characteristic of the piston only when a temperature of hydraulic fluid in a hydraulic system including the pump is within a predetermined temperature range (Abstract discloses oil temperature as one of many variables sensed, Col 3 Ln 38-40 require oil temperature to have more accurate position sensing, Col 4 Ln 39-45 states high temperatures indicate wear and low temperatures indicate fluid contamination both of which trigger warnings to the cab/operator, Claim 6 further states that a ‘service requirement’ is triggered based upon the temperature of the fluid; one of ordinary skill in the art would understand based upon the disclosed information that the determining happens only when the fluid temp is within range as a service is triggered upon the fluid temperature falling out of range, stated another way: further determining of piston position that would result in a service requirement is not necessary after the service requirement is already triggered by out of range fluid temperature).
Regarding claim 21, Muller discloses (Fig. 1, 2) sensing temperature of hydraulic fluid in a hydraulic system including the hydraulic cylinder, and wherein the motion characteristic is determined only when the sensed temperature is within a predetermined temperature range (Abstract discloses oil temperature as one of many variables sensed, Col 3 Ln 38-40 require oil temperature to have more accurate position sensing, Col 4 Ln 39-45 states high temperatures indicate wear and low temperatures indicate fluid contamination both of which trigger warnings to the cab/operator, Claim 6 further states that a ‘service requirement’ is triggered based upon the temperature of the fluid; one of ordinary skill in the art would understand based upon the disclosed information that the determining happens only when the fluid temp is within range as a service is triggered upon the fluid temperature falling out of range, stated another way: further determining of piston position that would result in a service requirement is not necessary after the service requirement is already triggered by out of range fluid temperature).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Withstanding the formalities/rejections listed previously, Claim 6 contains allowable subject matter. The prior art does not anticipate nor render obvious the combination set forth in the independent claim, and specifically does not show the claimed method whereby the motion characteristic of the piston is determined while the hydraulic valve operable to supply hydraulic power to the hydraulic cylinder is the only valve supplying hydraulic power to any of the hydraulic actuators.  Although Muller discloses the device and determining the motion characteristic, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of Muller to incorporate the details of performing the determining under the condition as claimed. Therefore, when viewed as a whole and for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Relevant Art
The following is listing of relevant art:
GAFUR; Ilhom et al. US 20190033162 A1; Smith; Matthew J. et al. US 20170211600 A1; AKI TOMOHIKO DE 102014109436 A1 disclose piston position monitoring and fault determination devices/methods.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH BOMBERG can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/MATTHEW WIBLIN/            Examiner, Art Unit 3745 

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745